EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd J. Obijeski on November 18, 2021.
The application has been amended as follows: 

Claim 24, line 4		replace “comprising” with “that is”
Claim 25, line 2		replace “comprises the” with “is a”
Claim 25, line 3		replace “comprises” with “is”
Claim 26, line 2		replace “comprises the” with “is a”
Claim 26, line 3		replace “comprises” with “is”
Claim 27, line 2		replace “comprises the” with “is a”
Claim 27, line 3		replace “comprises” with “is”
Claim 28, line 2		replace “comprises the” with “is a”
Claim 30, line 2		replace “comprises the” with “is a”
Claim 30, line 3		replace “comprises” with “is”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 24-39 and 44-50 are allowed.

The present invention is drawn to a composition for use in an olefin polymerization reactor system, the composition consisting of isobutane and a catalyst deactivating agent that is a natural source oil, a siloxane, or a combination thereof.
Another embodiment of the invention is a composition for use in an olefin polymerization reactor system, the composition consisting essentially of an alkane solvent comprising propane, isobutane, n-butane, n-pentane, isopentane, neopentane, n-hexane, heptane, octane, cyclohexane, cycloheptane, methylcyclohexane, methylcycloheptane, or a mixture thereof, and a catalyst deactivating agent comprising a siloxane characterized by a viscosity in a range from 2 to 5,000 cSt at 25 ºC.
A further embodiment of the invention is a composition for use in an olefin polymerization reactor system, the composition consisting essentially of an alkane solvent having from 3 to 18 carbon atoms and a catalyst deactivating agent comprising a polydimethylsiloxane characterized by a viscosity in a range from 2 to 5,000 cSt at 25 ºC.

Subject of claims is patentably distinct over Tamarkin et al. (WO 2010/041141), Bliznak et al. (US 4,425,164), Clapp et al. (US 5,374,434), Grosskopf et al. (US 6,863,721), Chatterjee et al. (US 8,653,190), Lusebrink et al. (US 2,765,221), Sejpal et al. (US 3,849,580), Yana Motta et al. (US 6,121,210), Ramin (US 5,804,169), Perronin et al. (US 4,302,366), Oftring et al. (US 6,004,923), Holger Bjerg (US 2,040,916), Nichols (US 2,837,546), Iacoviello et al. (US 3,155,638), Wayo et al. (US 3,325,408), Osborn et al. (US 3,650,669), Klug et al. (US 5,292,712), Mohanty et al. (US 2007/0135536), Groenhof (US 4,449,415), cited previously.    
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        December 4, 2021